DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
Figure 12A-reference numeral #114 is missing in the drawing.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jason Swartz on February 7, 2022.
The application has been amended as follows: 
Claim 9 (Currently Amended): A fragrance dispenser system comprising:
a housing with a catch;
a core unit comprising:
a connection unit;
a control unit; and

a cartridge configured to removably engage with the core unit, the cartridge comprising:
an impeller; and
a fragrant material;
the fragrance dispenser configured such that:
when the cartridge is engaged with the core unit, the impeller is rotatable by the motor; and
when cartridge reaches a depleted state, the cartridge is disengaged from the connection unit and drops from an engaged position to a disengaged position, wherein the catch holds the cartridge in the disengaged position.
Claim 12 (Currently Amended):  The system of Claim 9, wherein the catchcomprises an arm or a flange.
Claim 14 (Currently Amended):  The system of Claim 9, wherein the connection unit further comprises a shaft that is configured to be received in a cavity of the impeller.
Claim 25 (New):  A fragrance dispenser system comprising:
a core unit comprising:
a connection unit having a shaft with a magnet; 
a control unit; and
a motor; and
a cartridge configured to removably engage with the core unit, the cartridge comprising:
an impeller comprising a cavity configured to receive the shaft; and
a fragrant material;
the fragrance dispenser configured such that:
when the cartridge is engaged with the core unit, the impeller is rotatable by the motor and is suspended above a stop on a bottom of the cartridge by the force of the magnet; and
when cartridge reaches a depleted state, the cartridge is disengaged from the connection unit and drops from an engaged position to a disengaged position.

	Allowable Subject Matter
Claims 1-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to Claim 1, Pedrotti et al. (US Pat. No. 6,931,202)- which is considered the closest prior art of record, discloses fragrance dispenser system comprising:
a housing (see figure 3 below);
a core unit in the housing, the core unit comprising (see figure 3 below):
a connection unit (#340) comprising:
a securing element comprising a plurality of first securing features (#330, #170) (see figure 3 below); 
an engagement element (#350) comprising an annular member that is configured to move relative to the securing element (see figure 3 below); and

a control unit comprising a controller (#240) (see figure 3 below); and
an electric motor comprising a drive shaft (fan unit #260 comprising motor and drive shaft), the drive shaft configured to spin in a first rotational direction (see figure 3 below and column 4, lines 47-57);
a cartridge (#120) configured to removably engage with the core unit, the cartridge comprising (see figure 3 below):
a plurality of second securing elements (#200, #130), the second securing elements configured to mate with the first securing elements (#330, #170) (see figure 3 below);
an impeller (#260 fan unit) (see figure 3 below); and
a fragrant material (fragrant material inside container (#120)) (see figure 3 below);
the fragrance dispenser configured such that:
when the cartridge (#120) is engaged with the core unit and the drive shaft spins in the first rotational direction, the impeller spins (see figure 3 below and column 3, lines 35-53 and column 4, lines 28-57).
The differences between Pedrotti and the instant invention is that Pedrotti fails to disclose: (1) wherein the control unit comprises a cartridge sensor, (2) the drive shaft is configured to spin in both a first rotational direction and a second rotational direction, and (3) when the drive shaft spins in the second rotational direction, the cartridge disengages from the connection unit.

    PNG
    media_image1.png
    574
    588
    media_image1.png
    Greyscale

In regards to Claim 9, Pedrotti et al. (US Pat. No. 6,931,202)-which is considered the closest prior art of record, discloses a fragrance dispenser system comprising:
a core unit comprising (see figure 3 below):
a connection unit (#340) (see figure 3 below);
a control unit (#240) (see figure 3 below); and
a motor (motor in fan unit (#260)) (see figure 3 below);

an impeller (#260 fan unit) (see figure 3 below); and
a fragrant material (#fragrant material within container (#120)) (see figure 3 below);
the fragrance dispenser configured such that:
when the cartridge (#120) is engaged with the core unit, the impeller (#260) is rotatable by the motor (see figure 3 below and column 3, lines 35-53 and column 4, lines 28-57); and
when cartridge (#120) reaches a depleted state, the cartridge (#120) is disengaged from the connection unit (#340) and drops from an engaged position to a disengaged position. (see figure 3 and column 3, lines 35-53).

    PNG
    media_image2.png
    578
    586
    media_image2.png
    Greyscale

	The difference between Pedrotti and the instant invention is that Pedrotti fails to disclose a housing with a catch, and wherein the catch holds the cartridge in the disengaged position.
In regards to Claim 17, Pedrotti et al. (US Pat. No. 6,931,202)- which is considered the closest prior art of record, discloses a method of operating a fragrance dispenser comprising:
receiving a fragrance cartridge (#12) into a housing of the fragrance dispenser (see figure 3 below); and


    PNG
    media_image2.png
    578
    586
    media_image2.png
    Greyscale

The differences between Pedrotti and the instant invention is that Pedrotti fails to disclose: (1) rotating the cartridge relative to a support element of the fragrance dispenser, thereby engaging first and second securing features of the support element and cartridge, (2) operably connecting a motor of the fragrance dispenser with an impeller of the fragrance cartridge, (3) driving the motor in a first rotational direction, thereby spinning the impeller, (4) driving the motor in a second rotational direction, thereby engaging a one-way torque transmission device, (5) transmitting torque from the motor 
In regards to Claim 22, Pedrotti et al. (US Pat. No. 6,931,202)-which is considered the closest prior art of record, discloses a fragrance dispenser system comprising:
a core unit comprising (see figure 3 below):
a connection unit (#340) (see figure 3 below);
a control unit (#240) (see figure 3 below); and
a motor (motor in fan unit (#260)) (see figure 3 below);
a cartridge (#120) configured to removably engage with the core unit, the cartridge comprising:
	an outer casing (#220) (see figure 3 below);
an impeller (#260 fan unit) that is movable within the outer casing (#220), the impeller configured to rotate around an axis or rotation (see figure 3 below); and
a fragrant material (#fragrant material within container (#120)) (see figure 3 below).

    PNG
    media_image2.png
    578
    586
    media_image2.png
    Greyscale

	The differences between Pedrotti and the instant invention is that Pedrotti fails to disclose: (1) wherein the impeller is also configured to slide along the axis of rotation and (2) the fragrance dispenser configured such that, as the cartridge is engaged with the core unit, the impeller slides upward relative to the outer casing.
In regards to Claim 25, Pedrotti et al. (US Pat. No. 6,931,202)-which is considered the closest prior art of record, discloses a fragrance dispenser system comprising:
a core unit comprising (see figure 3 below):
a connection unit (#340) (see figure 3 below);
a control unit (#240) (see figure 3 below); and
a motor (motor in fan unit (#260)) (see figure 3 below);

a fragrant material (#fragrant material within container (#120)) (see figure 3 below).

    PNG
    media_image2.png
    578
    586
    media_image2.png
    Greyscale

The differences between Pedrotti and the instant invention is that Pedrotti fails to disclose: (1) wherein the connection unit has a shaft with a magnet, (2) an impeller having a cavity configured to receive the shaft, (3) the fragrance dispenser configured such that when the cartridge is engaged with the core unit, the impeller is rotatable by the motor and is suspended above a stop on a bottom of the cartridge by the force of the magnet, 
Applicant discloses on paragraph [0007] of instant specification that: “It would be helpful to be able to tell from a remote position whether a cartridge in a dispenser is due for replacement. For example, it would be helpful to be able to tell from a visual inspection of the outside of the fragrance dispenser whether the cartridge is ready for replacement. This would allow, for example, a maintenance person to remotely scan (e.g., by sight) the fragrance dispenser, immediately know the status of the dispenser (e.g., whether the cartridge is exhausted), and/or make a disposition as to the dispenser (e.g., whether to replace the cartridge). The scan can be performed without having to open a door of the dispenser.”
Applicant further discloses on paragraph [0016] of instant specification that: “The fragrance dispenser can be configured such that, when the drive shaft spins in the second rotational direction, the cartridge disengages from the connection unit. This can result in the cartridge separating from some or all of the core unit, such as from the securing element. In certain implementations, when the cartridge disengages from the connection unit, the cartridge falls downward (e.g., due to the force of gravity and/or the biasing member) and/or a bottom of the cartridge protrudes out of the bottom opening in the housing.”
Applicant further discloses on paragraph [0022] of instant specification that: “The fragrance dispenser system can be configured such that the impeller is rotatable by the motor. In some variants, the control unit can determine that the cartridge has reached a depleted state, such as based on time. In response, the cartridge can be disengaged from 
Applicant further discloses on paragraph [0026] of instant specification that: “The connection unit can have a torque-transmission element, such as a shaft, spline, gearing, or otherwise. The torque-transmission element can be configured to transfer torque from the motor to the impeller. The torque-transmission element can engage with a corresponding feature on the impeller. For example, a shaft of the connection unit can be received in a cavity of the impeller. In some implementations, the torque-transmission element and the impeller are configured to magnetically couple. For example, the shaft can include a magnet and the impeller can include a corresponding metallic component, such as a metal washer. In some implementations, when the cartridge is engaged with the core unit, the impeller is suspended above a stop on a bottom of the cartridge (e.g., by the force of the magnet).”
Applicant further discloses on paragraph [0053] of instant specification that: “The dispenser 10 can be configured to indicate a status to an observer, such as maintenance personnel. The status can be, for example, that the fragrance unit 12 is due for replacement. In certain implementations, the change in status is indicated by a change in the position of the fragrance unit 12 within the dispenser 10. For example, when due for replacement, the fragrance unit 12 can be released from the connection unit 16, which causes the fragrance unit 12 to drop downward. As illustrated, a portion of the fragrance unit 12 can protrude from a bottom of the dispenser 10. In certain implementations, the 
There is no reason, motivation or suggestion in Pedrotti, alone or in combination, which would motivate one of ordinary skill in the art to have a fragrance dispenser system and method of operating a fragrance dispenser system with the above configurations, as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/           Primary Examiner, Art Unit 1759